Citation Nr: 1337741	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  12-11 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and C.H.

ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1968 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2010 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2012, the Veteran appeared at a hearing before a Decision Review Officer.  A transcript of the hearing is in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


REMAND

The Veteran seeks service connection for a bilateral hearing loss disability.

The Veteran was afforded VA examinations by the same examiner in February 2010 and in March 2012.  The VA examiner's expressed the opinion that the current bilateral sensorineural hearing loss disability was unrelated to service.  In a statement in May 2012, the Veteran asserted that he had symptoms of hearing loss during service.  

As the evidence is insufficient to decide the claim, further development under the duty to assist is needed.






Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a VA examiner who has not previously examined the Veteran to determine:  

Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) that the current bilateral hearing loss disability is related to noise exposure in service. 

The VA examiner is also asked to obtain a postservice history of occupational and recreational noise exposure and other risk factors for hearing loss, such as other medical problems or aging.

In formulating the opinion, the VA examiner is asked to consider that although there is no contemporaneous record of impaired hearing in service, the Veteran as a lay person is competent to describe symptoms of impaired hearing and the Board finds the Veteran's statements credible.  Stated differently, please address the Veteran's statements about symptoms of impaired hearing experienced during service as the statements relate to the current diagnosis. 

The Veteran's file must be made available to the VA examiner. 




2.  After the development has been completed, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


